DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to apparatus, classified in C23C16/4585.
II. Claims 5-10, drawn to apparatus, classified in C23C16/45544.
III. Claims 11-15 and 20, drawn to method, classified in C23C16/52.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and III and II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). 
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the ring of Group 1 operably has a different configuration including a different inner edge diameter than the ring of Group II which operably includes a different ring diameter.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- the inventions have acquired a separate status in the art in view of their different classification,
- the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and
- the inventions require a different field of search (e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Paul Klecha on April 28, 2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2017/0040198).
Lin teaches a ring comprising (see Figs. 7 and 10 and related text):
- top and bottom parallel surfaces
- an inclined surface that connects the top and bottom surfaces, as depicted per Fig. 4B and related text, the angle is about 10 – 90 degrees [0052], thereby overlapping and making obvious the claimed angle,
- an outer edge connecting the top to bottom surface, and
- an inner edge defined by the inclined surface and bottom surface – as depicted.  In regard to the inner edge, In regard to the diameter of the inner edge, it is noted that the diameter of the ring is slightly larger than the diameter of the substrate.  Lin teaches that the distances D1-D3 range from 0.15-0.23.  
It is well understood in the art that 12-inch wafers are widely used and:
1. would have been an obvious selection or use in the apparatus, Examiner takes Official Notice that a 12” wafer would be obvious for use in the system, and/or
 2. even that such a size is understood as implicit taught by Lin.  As per MPEP 2144.01 it is proper to take into account both explicit and implicit teachings that one of ordinary skill in the art would be reasonably expected to draw therefrom.  Based on the pervasiveness of 200mm fabrication facilities, one would reasonably infer that Lin’s system is designed for use with 12” wafers. 
As such, the specific selection of the size of the ring to be 12.08-12.18 inches is overlapped by the teachings of Lin, as the composite size range is from 12.15-12.21.
Regarding claim 2, the ring is a ceramic [0056].
Regarding claims 3 and 4, the angle range taught above overlaps and makes obvious the claimed ranges.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR2015/0137459- English machine translation).
Kim teaches a ring comprising (see Figs. 7 and 10 and related text):
- top and bottom parallel surfaces
- an inclined surface that connects the top and bottom surfaces, as depicted per Fig. 7, the teachings are silent on the angle, 
- an outer edge connecting the top to bottom surface, and
- an inner edge defined by the inclined surface and bottom surface – but the teachings are silent on the diameter.
	In regard to the angle, the Office initially holds that the angle depicted in the reference (Fig. 7) is reasonably between the claimed range of angles – 20-80 degrees is not particularly limited and one would reasonable infer that Kim’s apparatus includes a ring of such dimensions.
	Alternatively, wherein Kim is silent, the selection and/or change of size or shape is obvious as per MPEP 2144.04 IV. A. and/or B.  To modify the angle of the slant wherein Kim teaches the same would have been an obvious manipulation wherein the instant application does not show criticality.
	In regard to the diameter of the inner edge, it is noted that the diameter of the ring is slightly larger than the diameter of the substrate.  It is well understood in the art that 12-inch wafers are widely used and would have been an obvious selection (Examiner takes Official Notice) for use in the apparatus or even that such a size is understood (implicit teaching) by Kim.  As such, the specific selection of the size of the ring to be 12.08-12.18 inches would have been further obvious as a matter of the selection of the size of the ring – based on the known size of wafers and the ring being larger than the wafer (substrate).
	Regarding claim 2, while Kim is silent on the material, the selection of a known material for its intended use supports a case of prima facia obviousness.  In this case, ceramic parts are pervasive in the art in semiconductor apparatus.
	Regarding claims 3 and 4, the argument above is further applied in regard to the obviousness of the selection of size and/or shape.  To form the ring with an angle of about 55-65 degrees would have been obvious as a selection of such size or shape.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meyyappan (2004/0083976) teaches that ring is to contain the substrate from moving is a separate part from the chuck.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715